MEMORANDUM***
Hector Hugo Macias-Ornelas and his wife Teresa Beltran De Macias (the Maciases) petition for review of the denial by the Board of Immigration Appeals (BIA) of their untimely motion to reopen. We dismiss for lack of jurisdiction.
We previously dismissed the petition to the extent it claims that the BIA erred in failing sua sponte to reopen their proceedings. Macias-Ornelas v. Ashcroft, No. 03-71585 (9th Cir. Apr. 24, 2004); see also Ekimian v. INS, 303 F.3d 1153 (9th Cir. 2002). The only remaining argument that we can discern is that the Maciases’ motion to reopen was not untimely because the deadline was equitably tolled, but we lack jurisdiction to consider any such argument because it was not raised before the BIA nor was any point made that would *757have put the BIA on notice of any such issue. Thus, administrative remedies were not exhausted. See 8 U.S.C. § 1105a(c); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (“Exhaustion of administrative remedies is a prerequisite to our jurisdiction.”); Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc) (failure to exhaust administrative remedies with respect to equitable tolling deprives this court of jurisdiction to consider the issue on appeal).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.